Citation Nr: 1819831	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  12-32 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:       Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Wade, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1964 to May 1984.  He died in March 2010.  The Appellant is his surviving spouse.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2010 decision of the VA Regional Office (RO) in Roanoke, Virginia.

The case was previously remanded by the Board in June 2016.  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A review of the Veteran's service treatment records shows that on an Asbestos Medical Surveillance Program Questionnaire in December 1982 the Veteran said that he was exposed to asbestos while aboard the USS Coral Sea and the USS Midway.  

While there is no specific statutory or regulatory guidance with regard to claims of service connection for asbestos-related diseases, VA's Adjudication Procedures Manual addresses these types of claims.  See M21-1, Part IV, Subpart ii, Chap. 1, Sec. I, Para. 3 [hereinafter M21-1] (M21-1, IV.ii.1.I.3), entitled "Developing Claims for Service Connection for Asbestos-Related Diseases" (updated Aug. 17, 2017) and M21-1, IV.ii.2.C.2 entitled "Service Connection for Disabilities Resulting from Exposure to Asbestos" (updated November 2, 2016).

The manual provisions acknowledge that inhalation of asbestos fibers or particles can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques (scars of the lining that surrounds the lungs); mesotheliomas of the pleura and peritoneum; and cancers of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate). M21-1, IV.ii.2.C.2.b (emphasis added).  Gastrointestinal cancer develops in 10 percent of persons with asbestosis, and lung cancer that originates in the lung parenchyma rather than the bronchi eventually develops in about 50 percent of persons with asbestosis.  M21-1, IV.ii.2.C.2.c (italics added).  

Given that the Veteran died from adenocarcinoma of the lung, remand is warranted to determine whether the Veteran was in fact exposed to asbestos in service and whether such exposure led to his fatal lung cancer.

Accordingly, the case is REMANDED for the following action:

1. Conduct appropriate development, as mandated by the VA Adjudication Procedure Manual, to verify any potential exposure to asbestos during the Veteran's service.  A formal finding should be made regarding the likelihood that the Veteran was exposed to asbestos during his active service.  The finding should include a rationale and should be associated with the record.

2. If a formal finding is made that the Veteran was exposed to asbestos in service, obtain an opinion from an appropriately qualified clinician regarding the following:

Is it at least as likely as not (probability of 50 percent or greater) that the Veteran's in-service asbestos exposure led to his development of lung cancer following service?

The reviewing clinician must provide a complete rationale for any opinion expressed, based on the reviewing clinician's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the reviewing clinician must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3. After completing the above actions, and any additional development deemed necessary, the AOJ must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






